DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 April 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. § 112 has been withdrawn.
Allowable Subject Matter
Claims 1, 2, 5-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious difference over WO 2018/036619 A1. Claim 1 comprises detecting disturbances of the rotating printing cylinder by monitoring the transducer of a servomotor of an actuating drive comprising a spindle and the servomotor, when the disturbances at the rotating printing cylinder are detected via the transducer of the actuating drive of the printing cylinder, changing a printing speed of the rotary printing press in order to reduce or eliminate the disturbances, so as to optimize and to control the operation of the rotary printing press.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leo Hinze whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
12 July 2022

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853